Citation Nr: 0636253	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
of the digestive system.

2.  Entitlement to an increased rating for right thoracic 
scoliosis, currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought.   

In December 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge in Detroit, Michigan; a 
transcript of that hearing is of record.  

The appeal for an increased rating for right thoracic 
scoliosis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  During service, the veteran was treated for acute and 
transitory gastrointestinal complaints; current medical 
records do not establish the present existence of any 
identifiable gastrointestinal pathology.

3.  Right thoracic scoliosis is manifested by no more than 
mild limitation of motion, and no evidence of weakness, 
incoordination, fatigability, or functional loss due to pain.


CONCLUSIONS OF LAW

1.  A chronic disease of the digestive system disorder was 
not incurred or aggravated by active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
right thoracic scoliosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim was received in July 2003.  By letter in 
August 2003, the veteran was notified of the information and 
evidence needed to substantiate her claims.  She was informed 
of the evidence she would need to provide, and the evidence 
that VA was responsible for obtaining.  She was requested to 
submit all medical evidence in her possession.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
case, because the claims are being denied, the requirement to 
notify the veteran of the elements necessary for an increased 
rating and for an earlier effective date, are moot.

Chronic Disease of the Digestive System

Factual Background and Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his/her medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service medical records indicate that during the veteran's 
11-year period of service, she was seen on several occasions 
for gastrointestinal complaints.  The diagnoses included 
viral syndrome; pain due to surgery; gastritis, 
gastroenteritis, and urinary tract infection.  In all cases, 
treatment was not continuous, and appears to have been acute 
and transitory in nature.  There was no evidence in the 
service medical records of chronic gastrointestinal disease.    

Moreover, medical records post service have failed to 
recognize a diagnosed disease of the digestive system.  For 
example, an upper GI series performed by the VA in September 
1997, was entirely unremarkable.  During an August 1998 VA 
outpatient psychiatric evaluation, the veteran gave a history 
of irritable bowel syndrome.  This was not confirmed by any 
gastrointestinal evaluations.  A private medical colonoscopy 
performed in 1999 produced normal results.  During a physical 
examination at a VA Women's Clinic in January 2004, she 
denied changes in appetite, denied food intolerance, 
indigestion, or heartburn, and reported no symptoms of 
diarrhea, constipation or other stool changes.  Physical 
examination of the abdomen revealed no abnormalities.   

During her December 2005 Travel Board hearing, the appellant 
averred that use of aspirin in service to treat her headaches 
led to gastrointestinal problems.  The veteran was treated 
throughout service for headaches, and is service-connected 
for migraine headaches.  However, based on a review of the 
service medical records, it appears that for the most part, 
medications used in service to treat these headaches did not 
include aspirin.

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the chronic disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorder.  Accordingly, in the absence of a diagnosed 
chronic disease of the digestive system, this claim must be 
denied.  See Rabideau, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran claims that she has a chronic 
disease of the digestive system, but the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Right Thoracic Scoliosis

Factual Background and Analysis

A rating action in October 1992 awarded the veteran service 
connection for right thoracic scoliosis, based on service 
medical records showing treatment in service.  A rating of 10 
percent was assigned.  That rating is in effect at the 
present time.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).


529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

The veteran's claim for an increased rating was received in 
July 2003.  Thereafter, she was afforded a VA orthopedic 
examination in November 2003.  She complained of a constantly 
painful upper and lower back.  She could bend over or lift 
anything.  Prolonged standing was painful.  She averred that 
she had difficulty doing her housework.  

On objective examination, the physician described the veteran 
as healthy looking and not in any apparent pain.  Heel-to-toe 
gait was normal and without limping.  Posture was good, but a 
there was a right thoracic hump of the right rib cage, more 
prominent on flexion of the spine.  Muscle tone was moderate 
and thee was no spasm or tenderness observed.  The pelvis was 
symmetrical with normal muscle tone, without spasm.  There 
was perhaps mild scoliosis.  Range of motion studies noted 
flexion to 30 degrees, flexion to 80 degrees, right and left 
lateral flexion to 40 degrees, and bilateral rotation to 40 
degrees.  None of the movements caused pain.  The examiner 
found no evidence of weakness, incoordination, fatigability, 
or functional loss due to pain, which he described as 
subjective pain.  X-ray studies of the thoracic and lumbar 
spine revealed evidence of scoliosis in the thoracic area 
with a convexity on the right side and scoliosis in the 
lumbar area with convexity on the left side.  The diagnosis 
was history of back pain.  Clinically, the veteran manifested 
an idiopathic scoliosis of the thoracic and lumbar spine.

During a physical examination at a VA Women's Clinic in 
January 2004, it was remarked that the veteran's gait was 
normal.  

During her December 2005 Travel Board hearing, the veteran 
testified that she had not been seen at a VA medical facility 
for her back since her November 2003 VA orthopedic 
examination.  She was not seeing any physician for back 
problems.  She was attending college full time, and worked 
for a cleaning service in her spare time.

Based on a review of the record, there is no basis upon which 
to award a higher rating for the right thoracic scoliosis.  

The rating criteria in effect for evaluating spine 
disabilities were revised effective September 23, 2002 during 
the pendency of this claim.  Cf. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome (IVDS)) 
(2002) ("the old criteria") with 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) ("the interim criteria").  An 
even broader and more comprehensive revision to the 
evaluation criteria pertaining to the spine was effective 
September 26, 2003, at which time the pertinent diagnostic 
codes specific to spine disorders were renumbered.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003), now codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004) ("the new 
criteria").  Pursuant to VAOPGCPREC 7-2003, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

In applying the old regulations to the evidence of record, it 
does not appear that more than slight limitation of motion of 
either the thoracic or lumbar spine was demonstrated during 
the November 2003 VA orthopedic examination.  Diagnostic Code 
5295 (lumbosacral strain), is not for application, as the 
symptoms described in that Code section were not demonstrated 
on examination.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Turning to the revised Diagnostic Codes, we note that normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

In combining the range of motion results recorded in November 
2003, it is apparent that the combined range of motion of the 
veteran's thoracolumbar spine is 270 degrees, which is even 
better that that required for a 10 percent rating.  It is 
apparent that the criteria for a higher evaluation are not 
met.  

The Board must consider whether there is functional loss due 
to pain under 38 C.F.R. § 4.40 (1997) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1997).  In this case, the 
examiner found no evidence of weakness, incoordination, 
fatigability, or functional loss due to pain.  

In conclusion, the evidence does not establish that a higher 
rating for right thoracic scoliosis is merited.


ORDER

Entitlement to service connection for a chronic disease of 
the digestive system is denied. 

Entitlement to an increased rating for right thoracic 
scoliosis is denied.  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


